 68DECISIONSOF NATIONAL LABOR RELATIONS BOARDFox River Pattern,Inc.' and Pattern,Mold and ModelMakers' Association of Chicago and Vicinity,Affil-iated with the Pattern Makers'League of NorthAmerica,AFL-CIO. Case 13-CA-10792September 14, 1972DECISION AND ORDERBY MEMBERS FANNING, KENNEDY, AND PENELLOOn May 31, 1972, Trial Examiner Arnold Ord-man issued the attached Decision in this proceeding.Thereafter, the Respondent filed exceptions and asupporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and theTrial Examiner's Decision in light of the exceptionsand brief and has decided to affirm the TrialExaminer's rulings, findings, and conclusions and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Trial Examiner and hereby orders thatRespondent, Fox River Pattern, Inc., Aurora, Illinois,its officers, agents, successors, and assigns, shall takethe action set forth in the Trial Examiner's recom-mended Order.As amended at the hearing.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEARNOLD ORDMAN, Trial Examiner: This case was heardbefore me on February 9, 10, and 11, 1972, based on chargesfiled August 2 and September 29 and on a complaint issuedby General Counsel on December 30, 1971. The complaintalleges that Fox River Pattern,Inc.,'Respondent herein,violated Section 8(a)(1), (3), and (5) of the National LaborRelations Act, as amended, by laying off and later dis-charging its employee Keith Lambert, by refusing to bar-gain with Pattern, Mold and Model Makers' Association ofChicago and Vicinity, affiliated with the Pattern Makers'League of North America, AFL-CIO, herein called the Un-ion, and by engaging in other conduct in violation of itsbargaining obligation and the statutory rights of its employ-1Stipulated by the parties as the correct name of the Respondent herein.ees. Respondent's answer denies the commission of the al-leged unfair labor practices.Before the hearing opened and at the hearing Respon-dent pressed motions seeking, in effect, summary dismissalof the complaint, and/or portions thereof. The content ofthese motions, the facts upon which they are predicated,and their disposition will be set forth hereunder.Upon the entire record in the case, upon my observa-tion of the witnesses, and upon consideration of the briefsfiled by General Counsel and by Respondent, I make thefollowing:FINDINGS AND CONCLUSIONSI. JURISDICTIONRespondent is an Illinois corporation located in Auro-ra, Illinois,where it manufactures patterns, castings, andmolds in metal and wood. Its gross revenues during the pastfiscal year were in excess of $350,000, of which more than$50,000 worth was derived from goods furnished or servicesrendered to firms engaged in interstate commerce. Respon-dent admits, and I find, that Respondent is an employerengaged in commerce under Section 2(6) and (7) of the Act.Respondent further admits, and I find, that the Unionis a labor organization as defined in Section 2(5) of the Act.11.THE MOTIONSTO DISMISSA. TheRelevant FactsImmediately upon issuance of the complaint andthereafter,Respondent pressed motions for summary dis-missal.Respondent urged, in substance, that it had com-pliedwith an earlier informal settlement agreementdisposing of all the matters here in issue, that it had commit-ted no new unfair labor practices warranting the settingaside of the settlement agreement, and that valid petitionsfor decertification of the Union had been filed which raiseda question concerning representation and negated any fur-ther obligation on Respondent's part to bargain with theUnion. The relevant facts are, briefly, as follows:Between 1968 and 1971 Respondent and the Unionwere signatories to a collective-bargaining agreement inwhich Respondent recognized the Union as exclusive bar-gaining representative for Respondent's "Pattern Makersand their Apprentices."2 The agreement, which contained aunion-security clause, terminated as of May 1, 1971, renew-able from year to year thereafter absent timely notice. Sucha notice was given by letter dated February 26, 1971, fromJohn Leonardson, business manager of the Union, to Re-spondent. The letter stated also:We have, under even date, sent similar notice to thePatternManufacturers' Association of Chicago andvicinity.In the past the Independent Shop Owners have awaited2The complaint alleges, the answer admits,and I find that,at all timesmaterial herein,all patternmakers and apprentice patternmakers employedby Respondent,excluding office clerical employees,guards, supervisors, andall other employees constitute an appropriate unit for purposes of collectivebargaining.In the period under consideration here,February 1971, andthereafter,the unit consisted of approximately eight employees.199 NLRB No. 12 FOX RIVERPATTERN, INC.69the outcome of our negotiations with the Pattern Man-ufacturers' Association and have abided by the resultsof such negotiations.If, however, this past practice is not acceptable to you,we shall be glad to meet with you at your earliest con-venience to discuss contract changes.Leonardson received a written reply from Respondent's le-gal counsel, dated April 21, 1971, advising that Respondentwished to bargain on an individual basis.On May 10, 1971, Leonardson wrote to Respondentenclosing a number of contract proposals. On May 18, 1971,Leonardson met with Robert Johnson, Respondent's presi-dent, and his brother, Bill Johnson, for a bargainingsession.A long discussion, later more fully described, took place butno agreement was reached.The May 18 meeting was the only negotiation sessionheld between Respondent and the Union. A further meetinghad been scheduled for August 10, 1971. However, on July27, 1971, Respondent's employee, John Schmidt, filed apetition (designated in the Board's records as Case 13-RD-819) asking that the Union be decertified. Accordingly,Respondent and the Union agreed to postpone further bar-gaining negotiations pending the disposition of the decerti-fication petition.On August 2, 6 days after the filing of the decertifica-tion petition, the Union filed its initial unfair labor practicecharge alleging that Respondent had violated Section8(a)(1) and (3) of the Act by engaging in antiunion conductvis-a-visits employees and by terminating the employmentof Keith Lambert. On September 29, 1971, the Union filedan amended charge alleging, additionally, a refusal to bar-gain in violation of Section 8(a)(5) of the Act._No complaint issued, however, because of interveningsettlement efforts. On October 20, 1971, Respondent andthe Union entered into an informal settlement agreement,approved by the Regional Director of the Board. The settle-ment agreement contained a "Non-admission" clause inwhich Respondent denied the commission of any unfairlabor practices. It further provided, however, that Respon-dent would,inter alia,refrain from engaging in the improperconduct in which it was alleged to have engaged, that itwould make Keith Lambert whole for his lost earnings, thatitwould make up unpaid contributions to the Union's pen-sion and welfare funds, and that it would post appropriatenotices. Respondent also undertook in the settlement agree-ment to bargain collectively with the Union, upon request,provided that:the dismissal of the petition in Case 13-RD-819 iseither not appealed, or if appealed is sustained by theBoard and no valid question concerning representationexists ....In this connection, the settlement agreement expressly pro-vided that Respondent "does not admit and specificallydenies that there does not presently exist a question con-cerning representation and that the petition in Case 13-RD-819 should be dismissed."On the following day, October 21, 1971, the RegionalDirector dismissed the petition in Case 13-RD-819, as con-templated by the settlement agreement. On October 29,1971, the dismissal was appealed to the Board and Respon-dent filed a brief in support of the appeal. For reasons notappearing, the Board did not rule on the appeal. Instead, itremanded the matter to the Regional Director "for furtherappropriate action, to wit, either process the instant petitionor proceed to a definitive disposition of the refusal to bar-gain charge in 13-CA-10792 [the instant unfair labor prac-tice case]."While the appeal was still pending before theBoard and before the remand, Respondent fulfilled its ob-ligation under the settlement agreement to make KeithLambert whole for lost earnings, to make up its unpaidcontributions to the pension and welfare fund, and to postnotices. Because there had been no final action taken withrespect to the decertification petition as provided in thesettlement agreement, no bargaining negotiations were in-stituted.Acting pursuant to the Board's remand, the RegionalDirector, on December 30, 1971, withdrew his approval ofthe settlement agreement and issued the complaint in theinstant case. On January 7, 1972, a second petition to decer-tify the Union was filed in Case 13-RD-833. On January21, 1972, Respondent filed its motion, already described, todismiss the complaint, and thereafter filed its answer to thecomplaint. On January 26, 1972, the Regional Director dis-missed the petition in Case 13-RD-833 and also the petitionin Case 13-RD-819 which he had previously dismissed. OnFebruary 2, 1972, these dismissals were in turn appealed tothe Board. On the morning of February 9, 1972, a few hoursbefore the instant hearing opened, the Board ruled on theappeals and sustained the Regional Director's dismissals?At the instant hearing the Union reiterated its contin-uing desire to bargain with Respondent. Respondent tookthe position it no longer had any obligation to bargain.The foregoing facts are undisputed.B. Analysis and Disposition of Respondent'sMotions To DismissAs already noted, Respondent's motion to dismiss theinstant proceeding has several facets. Respondent's primarycontention is that theissuespresented,in the instant com-plaint were resolved by the settlement agreement of October20, 1971, that Respondent complied fully with the terms ofthat settlement agreement prior to its revocation by theRegional Director, and that it has committed no new unfairlabor practices-indeed, no new unfair labor practices areeven alleged. Accordingly, Respondent argues that the Re-gional Director was precluded, under well-established prin-ciples, from setting aside the settlement agreement and thatfurther proceedings herein are barred. Respondent citescasesin support of the principle that absent new and inde-pendent unfair labor practices, "a duly executedsettlementagreementmust be honored, if the Board's settlement pro-cedures have any meaning, unless the respondent's conductdemonstrates that the agreement has failed of its purpose."JacksonManufacturing Company,129NLRB 460, 462(1960).Accord:United Dairy Co.,146NLRB 187, 189(1964).Andsee N.LR.B. v. Tennessee Packers, Inc.,390F.2d 787 (C.A. 6, 1968).3Under the explicit terms of the October 20 settlement agreement,Respondent's obligation to bargain with the Union, upon request, wouldhave been activated by the Board's ruling of February 9 sustaining thedismissalsHowever, as noted,the Regional Director had withdrawn hisapproval of the settlement agreement on December 30, 1971 70DECISIONSOF NATIONAL LABOR RELATIONS BOARDGeneral Counsel, on the other hand, argues that a set-tlement agreementdoes not constitute a bar to an unfairlabor practice proceeding on the same matter. In support ofthis proposition, General Counsel citesN.L.R.B. v. LakeSuperior Lumber Co.,167 F.2d 147 (C.A. 6, 1948), where thecourt said at 150:... Section 10(a) of the Act ... provides that the Boardshall have exclusive power to prevent any person fromengagingin any unfair labor practice, which power"shall not be affected by any othermeansof adjust-ment or prevention that has been or may be establishedby agreement, code, law, or otherwise." Although set-tlement agreements approved by the Board should beand usually are respected by it as a matter of policy yetthe Board is not barred or estopped thereby as a matterof law from later proceeding under the Act.WallaceCorp. v. N.L.R.B.,323 U.S. 248, 254... .Accord:N.L.R.B. v. Zimnox Coal Company,336 F.2d 516,517 (C.A. 6, 1964).The respective authorities cited by the parties are notantithetical. There is no absolute bar to setting aside a settle-ment agreement and processing unfair labor practicecharged in the same matter. Yet, it is equally true that theBoard "as a matter of policy" has respected settlementagreements. The line of demarcation is plain. The designand the desirability of a settlement agreement is to lay dis-puted matters to rest. In a labor relations context, it is torestore, as effectively and expeditiously as possible, the la-bor peace which is the purpose of the Act to achieve. Wherethe settlementagreementachieves this end, it would be adisservice to the parties involved and to the policies of theAct to set aside a settlement agreement and resuscitate adispute which has already been laid to rest. But this is trueonly where the dispute has been effectively laid to rest.Where, because of new and independent unfair labor prac-tices,or for other reasons, the settlement agreement "hasfailed of its purpose"(Jackson Manufacturing Company, su-pra),there is no estoppel to further Board proceedings.Wal-lace Corporation v. N.L.R.B.,323 U.S. 248, 254 (1944).'In my view the settlementagreementhere has failed ofits purpose. The unfair labor practice charges upon whichthe settlement was predicated alleged,inter alia,that Re-spondent had discriminatorily discharged an employee, hadunlawfully withheld payments to a pension and welfarefund, and by this and other conduct, had refused to bargainwith the Union. Apart from the "non-admission" clause,Respondent did undertake in the settlement agreement tomake the discharged employee whole and to make restitu-tion to the pension and welfare fund, undertakings whichthe Respondent, as already noted, fulfilled. But on the crit-°We may put to one side for purposes of the case General Counsel'ssuggestion that the Board would not be estopped in any event because in theinstant case, unlike others relied on, the Board never put its own imprimaturon the settlement agreement. As noted, no complaint had yet issued, Boardjurisdiction did not attach, and the power to approve or disapprove thesettlement lay solely, under the statutory separation of powers, with theRegional Director and the General Counsel, as indeed, the face of the settle-ment agreement indicates On the other hand,under the same separation ofpowers the General Counsel cannot in the circumstances here presentedmandate the Board to assert its jurisdiction without regard to the settlementagreement That choice is for the Boardical issue of Respondent's alleged refusal to bargain, theagreement, for reasons beyond the control of the parties,was not and could not be consummated. As already stated,Respondent conditioned its willingness to bargain upon fi-nal dismissal of the pending decertification petition. Theface of the settlement agreement contemplated the dismissalof the decertification petition or, alternatively, the pro-cessing of that petition. If the Board, on appeal, sustainedthe Regional Director's dismissal of the petition, Respon-dent would have been obligated to bargain under the termsof the settlement agreement. If the Board, on the otherhand, reversed the Regional Director, the decertificationpetition would have been processed and the question con-cerning representation duly resolved. The Board did neitherand, instead, remanded the matter to Regional Director.Fault is not, and cannot on the basis of this record be,assigned in this regard. But the fact remains that the Board'saction left the critical question concerning representationwhich lay at the heart of this controversy unresolved and,to that extent, frustrated the scheme of the settlement agree-ment. For the Board to abstain in these circumstances fromasserting its jurisdiction to resolve the continuing controver-sy would be to compound and prolong the controversywhich the settlement agreement was designed to resolve butfor reasons beyond the control of the parties failed to re-solve.Under all these circumstances I conclude and find thatthe settlement agreement, to the extent the question con-cerning representation was not resolved, failed of its pur-pose, was properly set aside, and does not constitute a barto the present proceeding.Respondent argues further that in any event it wasrelieved of its duty to bargain because of the pendency ofthe decertification petition in Case 13-RD-819 and the laterpetition in Case 13-RD-833. In essence,it isRespondent'sposition that in the absence of unremedied unfair laborpractices an employer cannot be required to bargain with aunion, even an established union, in the face of a decertifi-cation petition (Respondent's Memorandum In Support ofMotion to Dismiss Complaint, p. 6,et seq.).As a propositionof law, the statement is not wholly accurate. The Board,quite recently, had occasion to reaffirm the principle thatthe "mere filing of a decertification petition does not pro-vide sufficient grounds for doubting an incumbent union'srepresentative status, since such a petition need only besupported by 30 percent of the employees in a bargainingunit."GAF Corporation,195NLRB No. 11.5 Moreover,Respondent's contention is also vulnerable on its face sinceit is correctly premised on the absence of "unremedied un-fair labor practices" and cases are legion that the filing ofa decertification petition will notserve asexoneration for anantecedent wrongful refusal to bargain. See, e.g.,N.L.R.B.v.Gissel Packing Company,395 U.S. 575, 600 (1969);Win-demuller Electric, Inc.,180 NLRB 686, fn. 1 (1970).This was precisely the situation here. The RegionalDirector, pursuant to the Board's remand, was required todetermine whether to process the decertification petition orproceed to complaint in the unfair labor practice proceed-5The Board added the comment that "a petition filed by an uncoercedmajority of the unit employees may establish such a basis," but Respondentdoes not urge that such a situation existed here FOX RIVER PATTERN, INC.71ing. Prerequisite to that determination was a decision as towhether the decertification petition presented a questionconcerning representation which could best be resolved byan election, or whether that route was foreclosed becauseRespondent had engaged in prior unfair labor practicesincluding a refusal to bargain, as stated in the Union's un-fair labor practice charge. Pursuant to the investigatory andprosecutory responsibilities under Section 3(d) of the Act,the Regional Director found merit in the unfair labor prac-tice allegations of the charge and issued a complaint. Im-plicit in this determination was the conclusion that noquestion concerning representation existed and, according-ly, the Regional Director dismissed the decertification peti-tions,6 a dismissal which, this time, the Board on appealsustained.It follows, and I find, that the decertification petitionsfiled herein do not bar the instant unfair labor practiceproceeding.? Needless to add, the Regional Director's deter-mination is not binding upon the Board as to whether thealleged unfair labor practices actually occurred. That will befinally determined on the basis of the record in this proceed-ing.In addition to seeking summary dismissal of the entirecomplaint, Respondent asked separately for dismissal of the8(a)(1) and (3) allegations of the complaint on the groundthat the actions alleged in that regard had been fully reme-died by the settlement agreement and the payments madeand other action taken by Respondent in compliance withthat agreement. The short answer to this otherwise appeal-ing position is that these allegations are essential compo-nents of the refusal to bargain portion of the complaint (seepar. VI); and Respondent in the settlement agreement itself,in its answer to the complaint, and at the hearing deniedthat it had engaged in the alleged unlawful conduct. In viewof Respondent's position, to grant the motion to dismiss the8(a)(1) and (3) allegations of the complaint would be todeny General Counsel his right and opportunity to litigatefully the refusal to bargain allegation. Respondent's requestmust be, and is hereby, denied.'IIITHE ALLEGED UNFAIR LABOR PRACTICESThe evidence relating to the unfair labor practices6It is noteworthy that the Regional Director in this instance reached thesame conclusion which he had reached when he had initially dismissed thepetition in Case 13-RD-819.7Respondent can draw no comfort from the Trial Examiner's decision inTelautograph Corporation,Case 29-CA-2180.In that case, unlike the instantcase, the Regional Director determined,after hearing that a question con-cerning representation did exist and the record was also devoid of any allega-tions of unremedied employer unfair labor practices8Respondent,upon denial of the foregoing motions, asked for restitutionof the funds it had already paid out pursuant to the settlement agreementIn part, the prejudice to Respondent flows from its own election to enter intoa settlement without litigating the issueof liability,which it denies, and inpart it flows from Respondent's otherwise commendable effort to make thepayments in question before the final disposition of the decertification peti-tion which was pivotal to the consummation of the settlement agreement Inany event,even assuming some prejudice to Respondent,the funds in ques-tion have been paid over to Keith Lambert and to the Pension Fund and thistribunal is without authority to direct restitutionHowever, this ruling iswithout prejudice to the rights,if any, which may accrue to Respondent toobtain restitution before an appropriate tribunal CompareN L R B v Spre-wak, et al,179F 2d 695, 698 (C A. 3, 1950).alleged in the complaint derives largely from the testimonyof three witnesses: Keith Lambert, an employee who wasalleged to have been discriminatorily laid off and later dis-charged; Robert K. Johnson, president of Respondent; andJohn Leonardson, business agent for the Union. Their testi-mony, with occasional reference as relevant to other evi-dence of record, is summarized hereunder.A. The Testimony of Keith LambertKeith Lambert, a metal pattemmaker, had been em-ployed by Respondent for about 13 years. He was an activemember of the Union and on May 3, 1971, became chair-man of the Union's Aurora branch, following theresigna-tion of Donel L. Hale, a fellow employee, from that post.Lambert testified on direct examination for GeneralCounsel that in early March 1971, Respondent's president,Robert L. Johnson, told him that Respondent had receiveda contract renewal notice from the Union and that Johnsondid not intend to run a umon shop if he could help it. Inanother conversation on or about March 24, 1971, Johnsontold Lambert that business conditions were quite rough,work was hard to come by, and if the employees would quitthe Union, "both the shop and the union could earn moremoney, be better off." Iri a similar conversation a few weekslater, Johnson stated to Lambert that he no longer wantedto run a union shop, and if he were forced to sign a unioncontract, he would almost be forced to run out of work forthe union help.In an interchange between Johnson and Lambert on orabout April 15, the conversation, according to Lambert,took a different tack. Johnson said that he had offered tosellDonel Hale 10 percent of the company stock and that,contingent on the approval of his brother, Bill Johnson, whowas away on vacation, Lambert would be afforded the sameopportunity. Both offers were conditioned, however, on theofferees' withdrawal from the Union .9On or about May 1, 1971, Johnson told Lambert thatthe contract with the Union expired May 1, that Respon-dent had discontinued its payments to the Union's welfareand pension fund, and that Respondent was prepared to setup its own program when and if the employees quit theUnion.10On May 5, 1971, 2 days after a umon meeting at whichDonel Hale resigned his chairmanship of the Aurora branchand Lambert succeeded to that post, Lambert was laid off.9Donel Hale testified under subpena thatRespondent had made severaloffers to sellhim company stock, that he accepted the most recentoffer inMay 1971 and was making payments on a 10-percent stockinterest, that atthe time he was a member of the Union and chairman of its Aurora branch;and that, upon accepting the offer, he resigned from the chairmanship anddropped his union membership Hale initially denied emphatically that John-son had conditioned the stock offer on hisresignation fromthe Union Halewas then confronted with an affidavit he had executed on September 9, 1971,5months earlier In the affidavit Hale stated, "Johnson didnot tell me Iwould have to drop outof the unionif I bought the stockin the company.He might have said I couldn't bea member of managementand the unionat the same time." When recalled as a witness for Respondent,Hale's lastword on this subject was that he could not really "swear" whether Johnsondid or did not tell him to drop out of the Union10The parties stipulated that Respondent discontinued the payments inquestion beginningMay II and ending October 11, 1971 As already noted,Respondent made restitution for these missed payments pursuant to theOctober 20 settlementagreement. 72DECISIONSOF NATIONAL LABOR RELATIONS BOARDLambert testified that he had come to the plant office to getanother assignment, having finished the job he was workingon-this was customary procedure-that Johnson told himthere was no more work for him at that time; and that hewould be laid off until work became available at which timehe would be called back. Lambert was the only employeelaid off and at the time was senior in years of service to allthe other employees.Lambert returned to work on May 24 pursuant toRespondent's call severaldays earlier asking him to return.A few days later, according to Lambert, Johnson told himthat part of the reason was to teach him what it was like tobe out of work, that Lambert was the most prounion manin the shop and the hardest to convince to drop out of theUnion. There was also an interchange at this time relatingto the fact that Lambert had elected to take unemploymentcompensationfor the period of his layoff rather than use hisvacation time for that purpose.The next event of importance, according to Lambert,was a meeting in Johnson's office on June 4, 1971, imme-diately after working hours. This meeting, which followedby about 2 weeks the negotiating session of May 18 betweenJohnson and Leonardson, was attended by Robert Johnsonand his brother, Bill Johnson, and by several of the employ-ees including Lambert. As Lambert related the sequence ofevents at the meeting, Robert Johnson did virtually all thetalking formanagement.He asked each employee presentwhat he thought he was worth and why. Some of the menreplied. Johnson noted that the metalworkers were easy toreplace and were probably getting too much money. ThenJohnson outlined the terms of employment he felt he couldgive the employees if and when they dropped the Union.These included a 35-cent-per-hour increase rather than the60-cent increase the Union was asking; a 2-week vacationinstead of a 3-week vacation; holiday pay to be paid as theholidays occurred rather than quarterly; and certain im-provements in the employees' insurance coverage. Johnsonthen asked each employee individually whether he wouldaccept the proposal. Some of the employees responded af-firmatively but Lambert asked for time to make his deci-sion.In responseto a question whether Respondent wouldsign a contract, Johnson replied that if the employees drop-ped the Union, a contract was not needed.During the next few weeks Johnson, according to Lam-bert, pressed Lambert for his decision on the June 4 propos-al, indicating on one occasion that the delay was prejudicialto the employees in the matter of insurance coverage andpension payments. The last such incident occurred on June16, 1971, when Lambert came to the office for a new jobassignment.Johnson again asked Lambert whether Lam-bert would accept Johnson's June 4 proposal. Lambert re-plied that he had decided not to quit the Union. Johnsonthen told Lambert that Lambertmight as wellpick up histools and leave. Lambert did.Lambert was extensively cross-examined. He acknowl-edged that in his affidavit furnished to a Board investigatoron August 9, 1971, relating to the events under considera-tion here, there was no reference to the two conversationswith Johnson in March 1971, already set forth herein, andalso no reference to Johnson's statementon or about May1 that Respondent would set up its own welfare and pensionprogram if the employees quit the Union. Lambert alsoacknowledged that when Johnson offered to sell him com-pany stock, Johnson did mention that Respondent had foryears been contemplating a method for perpetuating thebusiness by bringing employees into an ownership status byselling them a stock interest.Lambert also testified on cross-examination that at thetime of his May 5 layoff there was little, if any, metal workavailable in the shop. With reference to the June 4 meetingbetween Johnson and the employees, Lambert testified thatJohnson, in addition to outlining his proposals to the em-ployees, also discussed economic conditions in the industry,and further testified that Johnson might have outlined theproposals and counterproposals made at the May 18 nego-tiation session with Leonardson.B. The Testimony of Robert JohnsonRobert Johnson's testimony, summarized hereunder,is in several respects in conflict with the testimony of KeithLambert. Asked whether he had ever made a statement toLambert that if the employees left the Union, things wouldbe better, Johnson replied, "No, I don't think I ever madethat statement." Johnson also testified that he could notrecall telling Lambert at any time that he no longer wantedto run the plant with a union contract. On the other hand,on cross-examination by General Counsel, Johnson testi-fied that he had told Lambert at one time that "I wished tohell they'd drop out of the Union and get this thing overwith."Johnson confirmed that he had offered Lambert a 10-percent interest in the company stock subject to hisbrother's approval, but denied that the offer was condi-tioned on Lambert's withdrawal from the Union. AccordingtoJohnson, the sole motivation for the offer wasRespondent's desire to insure perpetuation of the businessby bringing employees into an ownership capacity. Johnsontestifed that he selected Lambert because "he is a very goodworker, very conscientious worker, very efficient worker."Johnson said the same considerations motivated a stockoffer to employee Hale and an earlier offer to Aldridge.Employee Wickman also was given a stock offer."With respect to his June 4 meeting with the employees,Johnson explained that such meetings were unusual. Ac-cording to Johnson, a union meeting had been held beforeJune 4 among the employees and Johnson had inquired ofemployees "what the heck had happened" there. Johnsontestified that he was told the employees knew nothing ofRespondent's proposals, that they were told merely thatJohnson "likes to gripe" and would eventually sign the un-ion contract. Johnson stated that he responded to the em-ployees that he had no chance of negotiating, that the Unionwould make him sign the contract or else, and that he fur-ther told the employees, "I don't know why the hell you justdon't drop out and get it over with." According to Johnson,several of the employees then asked for a meeting withJohnson to find out what was going on in the bargaining11Aldridge, a supervisor, withdrew from the Union when he purchased hisstock.Employee Hale,as already noted, resigned from the chairmanship ofthe Union's Aurora branch and dropped his union membership. FOX RIVERPATTERN, INC.73negotiations between Respondent and the Union and John-son scheduled the meeting of June 4.Johnson's account of the June 4 meeting was not toodifferent from that given by Lambert. Johnson stressed, hetestified, Respondent's right to sign or not to sign a contractand the employees' right to communicate their views to theUnion. Johnson confirmed that he had discussed wages atthe meeting and that he had asked the employees individ-ually what each wanted in wages and what each thought hewas worth. Johnson denied having said that metal pattern-makers could be easily replaced but admitted having saidthat the type of work the metal patternmakers were actuallydoing could be performed by tool-and-die makers or ma-chinists at a much lower rate of pay. Johnson corroboratedLambert's testimony that he, Johnson, had discussedRespondent's proposal concerning holiday pay, and modifi-cations in the insurance plan, and in the welfare and pen-sionschemes.Johnson also admitted talking to theemployees about what he was prepared to offer them if therewere no union. Specifically, Johnson testified:I didn't offer anything to the men. When they asked mewhat I would do if I didn't have a union or if the unionwon't give us a contract, whatever the whys andwherefores were, I told the men I can't discuss thedetails of what they would get.All I could do was givethem something comparable which everyone would be sat-isfied with.[Emphasis supplied.]With respect to Lambert's layoff and subsequent termi-nation Johnson said the May 5 layoff was for lack of work.Johnson deniedlater tellingLambert that the layoff was toteach Lambert a lesson because he was the most prounionman in the shop. Johnson said he merely noted his unhappi-ness that Lambert had put in a claim for unemploymentcompensation rather than utilize his vacation time as John-son had suggested. Johnson confirmed that he had recalledLambert to work after the May 5 layoff, and that during thisperiod he had several conversations with Lambert relatingto whether Lambert would quit his job to go into the con-tractingbusinesswith a friend. On June 16, according toJohnson, Lambert came into the office for another job as-signmentand Johnson stated that no work was available. Inthe ensuing conversation, Johnson testified, Lambert saidhe had a job lined up with his friend and could go to workanytime. Johnson then responded, "Well, as long as thereisn't anything to do here, now would be as good a time asany to leave.."12 Johnson denied asking Lambert at this orany other time whether Lambert had decided to quit theUnion.1312 Lambert,recalled as a rebuttal witness, agreed that he had had a discus-sion with Johnson on June 16 about lining up a new job.But Lamberttestified that this discussion was after Johnson had told him to pick up histools and leave. According to Lambert, he told Johnson that he had arrangedto work for his contractor friend when work was available In fact, Lambertdid work for his friend in June and July on a part-time basis at $4 per hourcompared with the $6.90 hourly rate Respondent was paying him. Some timethereafter Lambert returned to Respondent's employ. On September3, 1971,however, Lambert voluntarily quit.13Donel Hale testified that he saw Lambert picking up his tools on the dayin question,and that in response to his inquiry Lambert stated he had quit;that there was no more work to be done;that this was just as good a timeas any, and that he had something lined up to build houses for a fellow.C. The Testimony Concerning the May 18, 1971,Bargaining MeetingJohn Leonardson, union business agent, and RobertJohnson were the respective protagonists for the Union andRespondent at the May 18 meeting, the only bargainingsession held between the parties. The only other personpresent was Robert Johnson's brother, Bill Johnson, whoparticipated minimally and was not called to testify.Respondent had already been furnished with a copy oftheUnion's contract proposals when Leonardson called,Robert Johnson to arrange the bargaining meeting. Accord-ing to Leonardson, Johnson initially expressed some reluc-tance to meet, indicating that he had decided to follow adifferentroute,butfinallyJohnsonaccededtoLeonardson's request for a face-to-face meeting.The meeting was held at 3 p.m. in Johnson's office.Leonardson testified that before the parties were even se-ated Johnson indicated that he was really not interested intalking about a new contract because he was not about tosign a new contract. Johnson further stated, according toLeonardson, "I want to get you fellows the hell out of here.Idon't mean you, I mean the union." Johnson explainedthat Respondent had for some time been considering run-ning the business as an owner-operated shop without anyemployees. Johnson further stated, according to Leonard-son, that business was not good, that the union proposalswhich he had received were going to be too costly, and thatthe owner-operated business Respondent was contem-plating would be more economical. While initially reluctantto discuss specific proposals, Leonardson testified, Johnsondid at Leonardson's insistence discuss wages and other con-ditions such as vacations, paid holidays, and welfare provi-sions includinginsuranceand pension fund proposals.Essentially, Johnson's position with respect to these severalitems, according to Leonardson, was that the union propos-als were either too costly or, as in the case of holidays andvacations, not adapted to the needs of Respondent's busi-ness.With respect to welfare provisions, hospitalization,sick benefits, life insurance, and pension provisions, John-son suggested that on the basis of his talks with experts hecould himself duplicate exactly what the union contractprovided. Leonardson testified that he presented counter-arguments to Johnson's presentations. But it was apparentthat the parties were not in agreement at this meeting andLeonardson so noted. Johnson agreed.Because the hour was late, Leonardson prepared toleave. Leonardson testified that he made a comment to theeffect, "I'll be seeingyou"and Johnson replied, "I don'tknow what for." According to Leonardson, he "jokingly"said to Johnson, "You mean, you would throw me out if Icome back?" Johnson replied, "Oh, no, not that."Johnson's version of the meeting of May 18 differed insome particulars from Leonardson's version. Johnson indi-cated, contrary to Leonardson, that he wanted to meet withLeonardson and that he wanted to negotiate his own con-tract. Johnson confirmed that he and Leonardson had dis-cussed all the points Johnson was "at odds with." Accordingto Johnson, Leonardson was in sympathy with Respondentbut stated that he could do nothing about it, that his job wasto submit what the employees wanted, but that he and John- 74DECISIONSOF NATIONALLABOR RELATIONS BOARDson would work out a contract.Johnson testified that at theconclusion of the meeting he said"in a joking fashion" toLeonardson, "It looks to me like the only [sic] I get what Iwant is to get rid of you."Johnson denied stating to Leonardson that he had nointention of signing a union contract or that his sole inten-tion was to get the Union out.D. Analysis and Disposition of theEvidentiary IssuesAs the foregoing summary of the evidence reveals,there are testimonial conflicts in,several areas.This is hardlysurprising inasmuch as we are dealing here with numerousconversations between Lambert and Johnson extendingover a period of several months and with two long meetings;one, the May 18 bargaining session between Leonardsonand Johnson,and the other,the June 4 meeting betweenJohnson and the employees.I believe the three critical wit-nesses-Lambert, Johnson,and Leonardson-were on thewhole making a commendable effort,notwithstanding anatural self-interest,to narrate faithfully their recollectionsas to these matters. That their recollections vary somewhatisnot surprising.What is significant,however,is that thetestimonial differences are often more semantic than real,more a matter of emphasis than substantive content.It would serve no useful purpose,in my view,to resolvethe testimonial differences as to each of the many conversa-tions between Johnson and Lambert.Lambert recalled thatJohnson had emphasized his adamant opposition to enter-mg into a union contract,his conviction that if the employ-ees quit the Union they would be better off, and that ifRespondent were forced to sign a contract work would "runout" for the union employees.Johnson denied or could notrecall making the statements attributed to him. On the otherhand,Johnson did recall telling Lambert at one time that"I wish to hell they'd drop out of the Union and get thisthing over with." Johnson admittedly used almost the samelanguage when,as he testified,he talked to his employeesbefore the June 4 meeting.His words then were,"I don'tknow why the hell youjust don't drop out of the Union andget it over with."In the light of all this testimony,includingJohnson's own admissions,I am satisfied,and I find that,whatever the precise words used,Johnson made clear toLambert,and indeed to other employees, that he did notwant the Union,that the employees should drop the Union,that they would be prejudiced if they remained with theUnion,and would be better off without it.This finding is reinforced when we consider the stockoffers. I credit Johnson's testimony that he had for someyears contemplated a changeover in Respondent's opera-tions to make it an owner-operated business and that a fewyears earlier he had sold a 10-percent interest in the businesstoAldridge,a supervisor in Respondent's employ. I amsatisfied,however,that this idea had become dormant andthat Johnson suddenly seized upon and revived it in orderto frustrate the Union's effort to obtain a new collective-bargaining agreement.The timing of the offers could nothave been wholly coincidental especially in view ofJohnson's admitted and contemporaneous assertions thathe saw an "owner-operated"business as an alternative to aunion contract.Lambert testified that the stockoffers to him and toHale were conditionedon their dropping out of the Union.Hale could not recall and vacillated as to whether Johnsondid or didnot tell himthatstock ownership and unionmembership were incompatible.Wickman did not testify.Johnson denied that he had conditionedthe stockoffers.Yet it isclear thatAldridge had dropped hismembership,thatHale did so also,and that thetentative stock offer toLambert whorefused todrop hismembership never ma-tured. On the wholerecord I am satisfied,and Ifind, thatexplicit or implicitin Johnson's stock offers was the require-ment that theoffereesdrop their union membership.It is in this context also that the bargaining session ofMay 18 betweenLeonardsonand Johnson must be ap-praised.As already noted,Johnson testifiedthat he toldLeonardson he wantedtomeet to negotiate his own con-tractand that hediscussed all the pointsin the Union'sproposal with which he was at odds. Accordingto Johnson,Leonardson was sympatheticbut insistedon the Union'sproposals. On the other hand,on Johnson'sown versionLeonardson said that they could work out theircontractproblems.Nevertheless,at the end of the meetingJohnsonadmittedly told Leonardson that it looked like the only wayJohnson couldget what he wanted is"to get ridof you."Asked byhis counselwhether thiswas said "in a jokingfashion," Johnson replied, "Yes, I would say so."Leonardsontestified,however, that Johnsonwas ini-tiallyreluctant to meet atall, that Johnson's remark aboutgetting theUnion outwas madeat the outset ofthe meeting,that he was not aboutto sign a new contract,and that hehad forsome time been contemplating running the plant asan owner-operated shop without any employees. Accordingto Leonardson, at the endof the meetingin which proposalsand counterproposalswere discussed,Leonardsonpreparedto take his leave withthe commentthat he wouldsee John-son againand Johnsonresponded, "I don't know what for."Appraising this testimonyagainst thebackground ofrecord including Johnson's repeated statements about get-ting ridof the Union andhis effortsby stockoffers to enlistthe support of Lambert,Hale, and Wickman,I find thatJohnson's participation in the meetingofMay 18 did notmeet thestandards of good-faith bargaining.I find thatJohnson in effect rejected Leonardson's suggestion, whichJohnson acknowledged, that they could workout a con-tract, and that Johnson'sbargaining position was reallyfixed byhis position expressed either at the beginning of themeetingaccording to Leonardsonor at the end of the meet-ing accordingto Johnson that theanswer to Respondent'sproblem layin gettingrid of the Union. The record estab-lishesin my view that Johnson didnot enter into, or conductthe negotiations at, the meetingof May18 with the intentionof reaching an agreement.Thisconclusion is fortifiedby a reviewof Respondent'sconduct after theMay 18 meeting.Withina few weeksthereafter Johnson admittedly inquiredof employees "whatthe heck had happened"at a union meeting.He testifiedfurther that he was told the employees had not been in-formed of Respondent's proposals.Itwasat this point,Johnsonsaid, that he told the employees they ought to dropout of the Unionand get itover with. Johnson then sched- FOX RIVER PATTERN,INC.75uled the meeting of June 4 with the employees,an unusualpractice,as he acknowledged,which came about because,he said,the employees asked for such a meeting. On thebasis of Johnson's own testimony and even without regardto Lambert's testimony already summarized,it appears thatJohnson discussed with the employees the Union's propos-als and his counterproposals.Johnson also admitted askingthe employees individually-no union representative waspresent-what each employee wanted in wages and whateach thought he was worth.Johnson denied stating to theemployees that metal patternmakers could be easily re-placed but admitting saying that the type of work the metalpatternworkers were doing could be performed by tool-and-diemakers or machinists at a lower rate of pay.Finally,Johnson vouchsafed that he had told the employees in gen-eral terms what he was prepared to offer them in the wayof terms and conditions of employment absent the Union.Johnson sought to justify this conduct on the basis that theemployees had asked him for this information.It is apparent,therefore,and I find,on the basis ofJohnson's own testimony and without regard to Lambert'stestimony which was even stronger,that Johnson on June4 engaged in individual bargaining with the employees with-out the presence of the Union as their designated represent-ative,and otherwise pressured the employees to dissuadethem from their union affiliation.Remaining for consideration is the evidence relating tothe layoff of Keith Lambert on May 5, 1971, and his subse-quent discharge on June 16, 1971. Lambert'sMay 5 layoffcame about when he finished the job he was working on andhe reported to Johnson for another assignment.Johnsontold Lambert there was no other job available and Lambertwas laid off.Lambert was recalled a few weeks later andreported back on May 24.The record is clear that this was a very slow period inRespondent's business and Lambert's own testimony indi-cates that there was little,if any, metal pattern work avail-able on May 5. It appears,also,however,thatKeithLambert was the most senior of the employees inRespondent's employ, that layoffs were unusual,and thatJohnson regarded Lambert as a highly competent workman.These circumstances are not wholly dispositive of the issue.Lambert's basic expertise was on his own admission as ametal patternworker,most of that work was done by Lam-bert and one other employee,Franz Lais,and at the timeof the May 5 layoff Lais was already working on the onlymetal patternjob left in the shop.So far as appears, Respon-dent did not apply a rule of seniority with respect to layoffs.Significant evidence in this regard,however,flows fromLambert's testimony that on or about May 28, a few daysafter his return to work,Johnson told him that part of thereason for the May 5 layoff was to teach Lambert what itwas like to be out of work,that Lambert was the mostprounion man in the shop and the hardest to convince to getout of the union.Johnson denied making these statements and said thatthe only subject matter discussed at the time was Johnson'sdisappointment that Lambert had elected to collect unem-ployment compensation for the period of his layoff ratherthan use his vacation time for that period. Lambert alsorecalled discussing this matter with Johnson.In view of Johnson's other conduct and statements, Ihave no question that Johnson was aware of Lambert'sstong union attachments and that he was disappointed thatLambert-and for that matter all the other employees-didnot drop out of the Union.I am also persuaded that becauseof this attitude Johnson may well have expressed sentimentsakin to those Lambert ascribed to him. Yet I am satisfiedthat the real reason for the May 5 layoff was the lack ofwork.Johnson did not make reference to Lambert's unionsympathies at the time of the layoff.On the contrary,he toldLambert at the time,as Lambert testified,that he would callLambert back when work became available and,in fact, didso. I find a lack of probative evidence to establish that theMay 5 layoff was discriminatorily motivated.The June 16 discharge was of a different character.Essentially,itarose from a similar situation.Lambert hadagain run out of work and asked for a new assignment. Sofar as appears,again no work was available.However, thesituation in certain respects was markedly dissimilar fromtheMay 5 situation.As of June 16, the May 18 bargainingsession had already been held as had the June 4 meetingbetween the employees. Johnson had plainly expressed toLambert and other employees that they drop out of theUnion and "get this thing"over with.Donel Hale andWickman had already accepted stock offers, and Hale, atleast,had withdrawn from the Union.Lambert,on the otherhand, was still tenaciously resisting.According to Leonardson,Johnson on June 16 pressedhis inquiry as to whether Lambert would quit the Union.Lambert said he would not and Johnson thereupon toldLambert that he might as well pick up his tools and leave.Johnson's version of the conversation differed.He testifiedthat he told Lambert there was no work available, thatLambert said he had ajob lined up with a friend and couldgo to work anytime whereupon Johnson responded, "Well,as long as there isn't anything to do here,now would be asgood a time as any to leave."Lambert confirmed that hehad talked with Johnson on June 16 about lining up a newjob, but said that this subject came up after he was told topick up his tools and leave,that Johnson then asked himwhether he would have anything to do, and he replied thathe had arranged with a contractor friend to work for himwhen work was available.In fact, Lambert did so some work on a part-time basisfor his contractor friend during June and July. His hourlyrate of pay was $4 as compared to the $6.90 hourly rateRespondent paid him.Some time thereafter,at a date notdisclosed by this record,Lambert returned to Respondent'semploy and worked until September when he voluntarilyquit.I find Lambert's account of the June 16 conversationcredible.Ibelieve that work for Lambert was unavailableon June 16.On the other hand,I find it implausible that, asJohnson's testimony suggests,Lambert in effect quit be-cause he had another job lined up.Lambert would hardlyhave given up a $6.90 per hour job for part-time work at $4per hour.On the other hand, it is wholly plausible that,having been discharged,he would have told Johnson, uponthe latter's inquiry that he had lined up some work with hiscontractor friend when such work was available.For Lam-bert to make such an arrangement was wholly reasonable 76DECISIONSOF NATIONALLABOR RELATIONS BOARDin view of the fact that work at Respondent's plant was shortand layoffs were likely. I find that the conversation of June16 took place as Lambert testified.Moreover, it is significant that Johnson did not on June16, as he had on May 5, merely lay off Lambert until workbecame available again. Certainly, this would have been thereasonable course to follow for an employee whom Johnsondescribed as "a very good worker, very conscientious work-er, very efficient worker." A fair inference, and the infer-ence I draw, is that Johnson rejected this approach andchose the alternative of discharge because Lambert stub-bornly resisted Johnson's obvious and manifested desirethat Lambert quit the Union. I so find."'E. Concluding Findings on the AllegedUnfair Labor Practices1. Paragraphs V, VII, and VIII of the complaint allegethat Respondent laid off Keith Lambert on May 5, 1971,and terminated his employment on June 16, 1971, for refus-ing to drop out of the Union, thereby violating Section8(a)(1) and (3) of the Act. For reasons already stated, I findthat the preponderance of the evidence on the whole recordwarrants a finding of unlawful interference and discrimina-tion within the meaning of those statutory provisions withrespect to the June 16 termination. I find further that thepreponderance of the evidence does not support such afinding with respect to the May 5 temporary layoff.2. Paragraphs VI, VII, and IX of the complaint allegethat Respondent refused to bargain collectively with theUnion in violation of Section 8(a)(1) and (5) of the Act. Thisallegationis predicated on a pattern of conduct by Respon-dent including direct negotiation with the employees by theoffer of stock and other benefits; by the discriminatorylayoff and termination of Keith Lambert; by threats oflayoff if the employees did not drop out of the Union anda union contract resulted; by the unilateral discontinuanceof payments to the pension and welfare funds; and by therefusal tobargain in good faith at the negotiating session onMay 18, 1971.I find that the 8(a)(5) and (1) allegations of the com-plaint are sustained on this record. Preliminarily, it shouldbe noted that the existence of an appropriate unit of pattern-makers and apprentice patternmakers employed by Re-spondent and consisting of about eight employees isdisputed.It is likewiseundisputed that as of May 1, 1971,the termination date of theunion-security agreement be-tween Respondent and the Union, the Union was the ma-jority representative of the employees in that unit. Onfamiliar principles and absent objective evidence of a14Militating against this conclusion is thetestimonyofHale who wascalled as a witness for Respondentshortlybefore the close of the hearingHale's role in the instant controversy between Respondent and the Union hasalreadybeen described.As alreadynoted,Hale testified that hesaw Lambertpicking up his tools on June 16,that Lambert said he had quit,that there wasno more work to be done,and that this was as good a time as any.Lambertadded,according to Hale,that he had something lined up to build housesfor a fellow.The only significance of Hale's testimony rests in the fidelity ofhis recollection that Lambert said he had"quit"Hale was not present at theconversation between Johnson and Lambert. Under these circumstances andfor reasons already stated,I find Hale's recollection in this regard of insuffi-cient probative value to overcome the findings heretofore madechange, the continued existence of that majority is pre-sumed and Respondent's obligation to bargain continues.Respondent does not really quarrel with this principle, butitdoes argue that both the presumption of continuing ma-jority and the continuing obligation to bargain were dissi-pated when Employee Schmidt filed his decertificationpetition on July 27, 1971. For the reasons and under theauthorities already set forth, this contention does not aidRespondent. Apart from the fact that the mere filing of anaked decertification petition does not establish a majority,the petition in issue was not filed until July 27, long afterthe unfair labor practices here found occurred, and any lossof majonty which might have occurred thereafter is attrib-utable to these unfair labor practices.15The evidence in support of the unfair labor practices iscogent and, as already indicated, is based, to a considerableextent, on the testimony of Robert Johnson, Respondent'spresident.Without recapitulating that evidence,summariz-ed in the preceding sections, I have found that Johnsonmade clear to Lambert and to other employees that he didnot want the Union, that the employees should drop theUnion, that they would be prejudiced if they remained withthe Union, and that they would be better off without it. Ihave also found, on the basis of the previously summarizedevidence, that Johnson's offer to several employees to sellthem company stock was conditioned explicitly or implic-itly on their dropping out of the Union. Employees Haleand Wickham, two of the approximately eight employeescomprising the appropriate unit, did purchase companystock and Hale, at least, did drop out of the Union. Thispattern of conduct would preclude the likelihood of there-after holding a fair election, even without the elimination ofKeith Lambert, a staunch union adherent, whom I haveheretofore found to have been discnminatonly dischargedon June 16.But this conduct does not stand alone. With respect totheMay 18 bargaining session between Johnson and Le-onardson, the findings are again based in. substantial parton Johnson's own testimony. On all the evidence pertainingto that meeting, I conclude that Johnson's participation didnot meet the standards of good-faith bargaining but ratherwas characterized by his fixed predetermination to solve hisproblem by getting rid of the Union. This was confirmedwhen Johnson later admittedly interrogated the employees15 In its answerto the complaint,Respondent pleadednot onlythe peti-tions for decertification(the second petition for decertification was filed onJanuary 7, 1972) butalso the existenceof "other objectiveevidence"of lossof majonty. Respondent profferedno such"objectiveevidence" during thecourseof the 3-dayhearingHowever, after both GeneralCounsel and Re-spondent had rested their respectivecases and just before the formal closing,Respondent requestedpermissionto reopen the evidentiary portion of thehearing to recall awitness fora single question in thisregard.Permission wasdenied butan offer ofproof wasinvited. The offerof proof reads.IfMr Johnson were permitted to testify, he would testifythat on orabout the time the decertification petitionwas filed byemployees [sic]inCase No. 13-RD-819on or aboutJuly 27,1971, employee JohnSchmidt andothers informedhim voluntarilythatthey nolonger wantedthis union to represent them,and that this was the opinionof themajori-ty of the employeesin theappropriate unitIf thisbelatedly profferedevidencewere or shouldbe admitted, opportunitytomeetitwouldhave to be afforded GeneralCounsel.However, assumingarguendothat such evidence were admittedand had probativevalue, it wouldbe subject to thesame frailtyas the decertification petition;i e , it hasreference to eventsoccurringon or aboutJuly 27,long after the unfair laborpractices here found were committed. FOX RIVER PATTERN, INC.77as to what went on at a union meeting, met with the employ-ees on June 4 without their union representative, asked themindividually what they wanted in wages, and told them inbroad outlme what he would grant them in wages and work-ing conditions if there were no union in the plant. Johnsonstated that he called the June 4 meeting and made his offeronly because the employees asked for the meeting andasked for his offer. However, uniform authority sinceMedoPhoto Supply Corporation v. N.L.R.B.,321 U.S. 678,683-684(1944), precludes such direct negotiation with employeeswho are represented by a bargaining agent. Finally,Respondent's discontinuance of payments to the pensionand welfare fund on May 11, 1971, without prior consulta-tion with the Union, was a forbidden unilateral change ina term and condition of employment. The expiration of thecollective-bargaining agreement between Respondent andthe Union is no defense in that regard. SeeHenry Hinson,d/b/a Hen House Market No. 3,175 NLRB 596 (1969), andcases there cited at footnote 4.16.The foregoing course of unlawful conduct-even lesswould be required-strips of any validity Respondent'sclaim that the majority status of the Union should be re-solved by a representation election. The majority status ofthe Union on May 1 was undisputed and the first indicationthat the Union's majority may have been dissipatedemerged with the filing of the decertification petition inCase 13-RD-819 on or about July 27, 1971, long after theunfair labor practices occurred. The law does not contem-plate that Respondent can profit from his own misconductin this way. Indeed,N.L.R.B. v. Gissel Packing Co.,395 U.S.575 (1969), upon which Respondentrelies, is to the con-trary. As the Supreme Court there stated (at 599-600), "Weagree with the Board's assertion here that there is no sugges-tion that Congress intended § 9(c)(1)(B) to relieve any em-ployer of his § 8(a)(5) bargaining obligation where, withoutgood faith, he engaged in unfair labor practices disruptiveof the Board's election machinery." The Court of Appealsfor the Seventh Circuit quite recently reaffirmed the princi-ple.N.L.R.B. v. Copps Corp.,458 F.2d 1227.I find that the violation of Section 8(a)(5) and (1) of theAct and the propriety of a bargaining order is fully warrant-ed on this record.CONCLUSIONS OF LAW1.By discharging Keith Lambert on or about June 16,1971, for refusing to drop out of the Union, Respondent hasviolated Section 8(a)(3) and (1) of the Act.2.All patternmakers and apprentice patternmakersemployed by Respondent at its Aurora, Illinois, plant, ex-cluding office clerical employees, guards, supervisors, andall other employees constitute a unit appropriate for pur-poses of collective bargaining. -3.At all materialtimes, the Union has been the desig-nated representative of the majority of the employees in the16Manitowoc, Inc,186 NLRB No. 45, relied on by Respondent, is plainlydistinguishable.There, the parties had expressly provided that the pensionplan would cease upon termination of the agreement,notice of terminationwas given the Union,and bargaining ensued Here there was no provisionfor automatic termination and the discontinuanceoccurred on May 11, asstipulated by the parties No prior notice to the Union was given.aforesaid unit.4. By the course of conduct set forth herein, Respon-dent has refused and is refusing to bargain collectively withthe Union as the bargaining representative of the employeesin the aforesaid unit in violation of Section 8(a)(5) and (1)of the Act.5.Respondent did not violate Section 8(a)(3) and (1) ofthe Act by laying off Keith Lambert on May 5, 1971.REMEDYTo effectuate the policies of the Act and enforce itsmandate I will direct Respondent to cease and desist fromthe several unfair labor practices here found. Because of thecharacter and scope of these violations, I shall additionallydirect Respondent to refrain from infringing in any mannerupon the rights guaranteed its employees under Section 7 ofthe Act.Brad'sMachine Products, Inc.191NLRB No. 15(1971).Because of the particular circumstances appearing inthis case, I find it appropriate to circumscribe the affirma-tive relief which would otherwise be appropriate. It appearsthat following his discriminatory discharge on June 16,1971,Keith Lambert was later restored to Respondent'spayroll and later voluntarily quit. A reinstatement order istherefore not appropriate. A backpay order making KeithLambert whole for the earnings he did lose as a result of theunlawful discrimination against him is appropriate, howev-er, subject to a setoff of the amounts already transmitted tohim under the abortive settlement agreement of October 20,1971. Similarly, Respondent is entitled to set off amounts ithas already paid to the pension and welfare funds underthat settlement agreement against the amounts otherwisefound to be due because of its unilateral discontinuance ofpayments to those funds during the period between May 11and October 11, 1971.11 Inasmuch as it appears that Re-spondent has resumed the pension and welfare payments, Ibelieve a cease-and-desist order against further unilateralaction will suffice and further affirmative relief is not re-quired in that regard.I shall also direct Respondent to bargain collectively,upon request, with the Union as the exclusive bargainingrepresentative of the employees in the unit found appropri-ate here, and to embody any understanding reached in asigned agreement.To facilitate these ends, the remedial order will includethe customary record-keeping and notice-posting provi-sions. It is noted that Respondent has heretofore postednotices but those notices were posted pursuant to the Octo-ber 20 settlement agreement which contained a "non-admis-sion" clause. Inasmuch as thatsettlementagreement was setaside, the remedial value of those notices has been dissipat-ed.Moreover, the significance of the present notices is thatthey are posted pursuant, not to a settlement agreementwith a "non-admission" clause, but pursuant to findings ofunfair labor practices made by the Agency after a hearing17 Inasmuch as Respondent has alreadymade substantialpayments bothwithrespect tobackpayfor KeithLambert and with respect tothe defaultedpayments to thepension and welfare funds, and since inbothinstances theperiods underconsideration are relativelybrief,Ideemitunnecessary toprovide for the calculationof the amountsdue on abasis of calendar quartersor for interest to be addedon the amounts,if any, remaining to be paid 78DECISIONS OF NATIONAL LABOR RELATIONS BOARDin which both sides had an opportunity to present evidence.Upon the foregoing findings of fact and conclusions oflaw, upon the entire record,and pursuant to Section 10(c)of the Act,I recommend the following:18ORDERRespondent, Fox River Pattern, Inc., its officers,agents,successors,and assigns,shall:1.Cease and desist from:(a).Discouraging membership in Pattern, Mold andModel Makers' Association of Chicago and Vicinity, affil-iated with the Pattern Makers' League of North America,AFL-CIO, or any otherlabor organization,by dischargingor otherwise discriminating against any employee in regardto the hire and tenure of his employment or any term orcondition of his employment.(b). Bypassing the above-named Union, as long as it isthe lawful representative of the employees in an appropriateunit, by bargaining directly with the employees in that unitregarding, or unilaterally making any changes in, their wag-es, hours, or any other term or condition of their employ-ment.(c).Unilaterally discontinuing payments to the pensionand welfare funds.(d).Promising,or granting benefits to employees inreturn for their dropping their membership in the aforesaidUnion, or threatening them with reprisals for retaining theirmembership in the aforesaid Union.(e). Interrogating the employees concerning their activ-ities in the aforesaid Union or actions taken at the meetingsof said Union.(f).Refusing to bargain collectively concerning wages,hours, and other terms and conditions of employment withthe above-named Union as the exclusive bargaining repre-sentative of all patternmakers and apprentice patternmak-ers employed by Respondent at its Aurora, Illinois, plant,excluding office clerical employees, guards, supervisors, andall other employees.(g). In any other manner interfering with, restraining,or coercing its employees in the exercise of the rights guar-anteed them under Section 7 of the Act.2.Take the following affirmative action necessary toeffectuatethe policies of the Act:(a).Make whole Keith Lambert for earnings lost as aresult of the discrimination against him in the manner setforth in the section of the Trial Examiner's Decision entitled"Remedy."(b).Reimburse the pension and welfare funds for anymissed payments in the manner set forth in the above-described "Remedy" section.(c). Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all payrollrecords, social security payment records, timecards, person-nel records and reports, pension and welfare payment rec-ords, and any other records necessary to analyze theamounts due under the terms of this Order.(d).Upon request, bargain collectively in good faithwith the above-named Union as the exclusive representativeof the employees in the above-described unit, and embodyin a signed agreement any understanding reached.(e).Post at its plant in Aurora, Illinois, copies of theattached notice marked "Appendix."" Copies of the notice,on forms provided by the Regional Director for Region 13,after being duly signed by an authorized representative ofthe Respondent, shall be posted by the Respondent imme-diately upon receipt thereof, and be maintained for 60 con-secutive days thereafter, in conspicuous places, including allplaces where notices to employees are customarily posted.Reasonable steps shall be taken by the Respondent to insurethat the notices are not altered, defaced, or covered by anyother material.(f).Notify the Regional Director, in writing, within 20days from the date of this Order, what steps the Respondenthas taken to comply herewith .2018 In the event no exceptions are filed as provided by Sec 102 46 of theRules and Regulations of the NationalLaborRelations Board, the findings,conclusions,and recommended Order herein shall, as provided in Sec 102.48of the Rules and Regulations,be adopted by the Board and become itsfindings,conclusions,and Order,and all objections thereto shall be deemedwaived for all purposes19 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board"shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board "20 In the event that this recommended Order is adopted by the Board afterexceptions have been filed,this provision shall be modified to read."Notifythe Regional Director for Region 13, in writing,within 20 days from the dateof this Order,what steps the Respondent has taken to comply herewith "APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentAfter a trial in which bothsideshad an opportunityto present evidence, the National Labor Relations Boardhas found that we have violated the law, and has orderedus to post this notice.WE WILL NOT discharge or otherwise discriminateagainst employees to discourage activities in supportof, or membership in, Pattern, Mold and Model Mak-ers' Association of Chicago and Vicinity, affiliated withthe Pattern Makers' League of North America, AFL-CIO, or any other union.WE WILL, to the extent we have not already done so,make whole Keith Lambert for earnings lost as a resultof his discharge on June 16, 1971.WE WILL NOT bypass the above-named Union aslong as it is your bargaining representative by bargain-ing with you directly about your wages, hours, or otherterms and conditions of employment.WE WILL NOT discontinue payments to the pensionand welfare funds without bargaining with the above-named Union, and we will, to the extent we have notdone so already, reimburse the said funds for missedpayments.WE WILL NOT promise or grant you benefits if youdrop the above-named Union, or threaten you withharm or harm you if you stay in that Union. You are FOX RIVERPATTERN, INC.free to belong to or not to belong to or to support ornot to support the above-named Union or any otherUnion.WE WILL NOT ask you questions about your unionmembership or activities.WE WILL, upon request, bargain collectively withthe above-named Union as the exclusive bargainingrepresentative of the employees described below abouttheir wages, hours, and working conditions. If an agree-ment isreached, we willsignsuch an agreement. Theseemployees are:All patternmakers and apprentice patternmakersemployed by Fox River Pattern, Inc., at its Aurora,Illinois, plant, excluding office clerical employees,guards, supervisors, and all other employees.WE WILL NOT in any other manner interfere with theright of employees to engage in self-organization or79collective bargaining or to refrain from such activities.Fox RIVER PATTERN, INC(Employer)DatedBy(Representative)(Title)Thisis anofficial notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material. Any questions concerningthis notice or compliance with its provisions may be direct-ed to the Board's Office, Everett McKinley Dirksen Build-ing, Room 881, 219 South Dearborn Street, Chicago,Illinois60604 (Telephone 312-353-7572.